                                    AIELLO CANNICK
                                   Your r i ghts •              Our bus i ness



Robert J. Aiello                                                                                                    69-06 Grand Avenue
Deveraux L. Cannick                                                                                             Maspeth, New York 11378
                              USDC SONY                                                            (718) 426-0444, FAX (718) 803-9764
Jennifer Arditi                                                                                           Email: info@aielloandcannick.com
                              L OCUMENT
                              '-:LCCTRmJICALLY FILED                                                                       NEW YORK OFFICE
                                                                                                                       (By Appointment Only)
                              r:·  C#
                              i-.~.-i:: ~
                                        -\U:= D:
                                                     -
                                                   t5-;;l.,_/5' 6l,--, - ·                                                   (212) 233-3335




                                                                       May 25, 2021

Honorable John G. Koeltl
U.S. District Court, Southern District ofNew York
Daniel Patrick Moynihan Courthouse
                                                            ~ ;
                                                              ~
                                                                                           ~rt;(,
                                                                                                r
500 Pearl Street, Room 1030                        A~~          ~
New York, New York 10007                          , ;,; _{) \       A,,,~-z,;:
                                                               ~ -rJ::.r,,

          Re:     United States v. Rafael Santos              f/,r 0~'-"r,,uii,                      77,, ~

                                                                             i
                  12-Cr-00675 (NSR)
                                                                              I       J ./L..r71/1,,"-7   •



DearHonorableJudgeKoeltl:
                                                               5
                                                                      0                        ?c>{ ; ~ S . , P .                          3--:-

       We have exhausted all avenues in an effort to contact Rafael Santos~                               we could file a response on
his behalf to the Government's motion dated May 12th , 2021.

        Specifically, we contacted Probation as well as his previous attorney to get his contact information. He
no longer resides at the address given to us both by Probation and prior counsel. In fact, the house was sold in a
short sale in 2018 . The telephone number given to us by the Marshal is now belongs to someone else. The
Marshal also gave us an email address . We sent him an email and have not gotten a response. Lastly, we tried a
google search of his name. That too, did not bear any positive results.

      Unfortunately, we must report that given the foregoing (exhaustive search), we were unable to track
down Mr. Santos. Thus, we are not in a position to file an answer on his behalf.


                                                                        Very truly yours,


                                                                        /s/ Deveraux L Cannick
                                                                        Deveraux L. Cannick

 cc: AUSA Alexander Wilson, alexander.wilson@usdoj.gov
